

115 S1855 IS: To permit the Miami Nation of Indiana to apply for acknowledgment as a federally recognized Indian tribe, and for other purposes.
U.S. Senate
2017-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1855IN THE SENATE OF THE UNITED STATESSeptember 25, 2017Mr. Donnelly (for himself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo permit the Miami Nation of Indiana to apply for acknowledgment as a federally recognized Indian
			 tribe, and for other purposes.
	
 1.DefinitionsIn this Act: (1)AcknowledgmentThe term acknowledgment means acknowledgment as a federally recognized Indian tribe.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. 2.Miami Nation of Indiana permitted to petition for acknowledgment (a)In generalNotwithstanding any other provision of law (including regulations) that denies acknowledgment to an entity that previously petitioned for and was denied acknowledgment, the Miami Nation of Indiana may submit a petition to the Secretary, under part 83 of title 25, Code of Federal Regulations (as in effect on the date of enactment of this Act), for acknowledgment.
 (b)Effect on determinationIn reviewing and making a determination on a petition for acknowledgment that the Miami Nation of Indiana submitted, the Secretary shall not use, as a reason to deny the petition for acknowledgment that the Miami Nation of Indiana submitted, any previous denial of a petition for acknowledgment that the Miami Nation of Indiana submitted, including—
 (1)a denial by the Secretary of a petition; (2)a court decision affirming a denial of a petition; and
 (3)any other denial of a petition.